NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                            File Name: 05a0038n.06
                            Filed: January 12, 2005

                                             No. 04-3086

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT


UNITED STATES OF AMERICA,                          )
                                                   )
         Plaintiff-Appellee,                       )
                                                   )
v.                                                 )    ON APPEAL FROM THE UNITED
                                                   )    STATES DISTRICT COURT FOR THE
TOMMY HOWARD,                                      )    SOUTHERN DISTRICT OF OHIO
                                                   )
         Defendant-Appellant.                      )




         Before: DAUGHTREY, COOK, and FARRIS,* Circuit Judges.


PER CURIAM. Tommy Howard appeals the district court’s order denying his motion to suppress

evidence. After hearing oral argument and reviewing the record, the parties’ briefs, and the

applicable law, this court determines that no jurisprudential purpose would be served by a panel

opinion and affirms the district court’s decision for the reasons stated in that court’s October 7, 2003

Order.




         *
       The Honorable Jerome Farris, United States Circuit Judge for the Ninth Circuit Court of
Appeals, sitting by designation.